Citation Nr: 1600687	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  11-18 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Whether a timely substantive appeal was submitted to perfect an appeal of a January 9, 2008 rating decision.


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from January 1982 to January 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 decision of the Baltimore, Maryland, regional office (RO) of the Department of Veterans Affairs (VA) which determined that the Veteran's substantive appeal (VA Form 9) of a January 2008 rating decision which was received by the RO on July 29, 2009, was untimely.  The Veteran has perfected a timely appeal as to that decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

On the Veteran's June 2011 VA Form 9, he checked the box stating that he wanted a Board hearing at a local VA office.  The VA Form 9 contained notice that this option is not available at the Baltimore RO.  

However, the Veteran signed and returned a second form with the VA Form 9 which noted that the Board does not visit the Baltimore RO for hearings, and acknowledged that if he chose that option on the VA Form 9, the hearing would be conducted by a Decision Review Officer (DRO).  The form told the Veteran that if he desired the DRO hearing, he should print and sign his name at the bottom of the form.  The Veteran printed and signed his name.  There is no indication that he has ever been scheduled for his hearing, or that he has withdrawn his request.  The VA Form 8, Certification of Appeal, states that the hearing has been requested but not held.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Decision Review Officer.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

